Citation Nr: 1746318	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability characterized by joint and limb pain (extremities unspecified), to include as due to herbicide exposure.

2.  Entitlement to service connection for left side chest pain, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disability, to include as secondary to a laceration scar of the distal phalanx of the left finger and as due to herbicide exposure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin rash, previously identified as tinea, now claimed as skin rash all over the body, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in April 2015.  A transcript of the hearing has been associated with the record.

In June 2015, the appeal was remanded for development of the record, and remanded again in October 2016, to provide the Veteran with a supplemental statement of the case (SSOC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has joint and limb pain, chest pain, left wrist disorder, skin rash, and prostate cancer that are a result of herbicide (Agent Orange) exposure during his military service.  He reports that his duties as a demolition specialist with Co B 11th Engineer Battalion, 8th Army, required him to work on roads, bridges, and other construction sites in areas where herbicides were applied near the DMZ in Korea from August 1969 to October 1970.  He reports that he was primarily stationed at Camp Stanley, but he traveled to other camps near the DMZ for work-related duties.  These military camps included: Red Cloud, Mercer, Casey, and Brown.  He maintains he performed his duties in recently sprayed areas.  See July 2014 statement in support of the case as well as April 2015 Board hearing transcript.  

The Veteran has submitted a yearbook photograph that shows his unit, Co B 11th Engineer Battalion, 8th Army, was stationed at Camp Stanley in 1969.  The Veteran has also submitted an internet article that shows the Korean government is investigating exposure to herbicides in water sources around military camps, to include Camp Stanley, where Agent Orange might have been sprayed and/or stored.   

With regard to the Veteran's alleged herbicide exposure in Korea, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv) (2016).  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in a table in the VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b (change date August 26, 2016). 

Service personnel records confirm that while stationed in Korea from August 1969 to October 1970, the Veteran was assigned to Co B, 11th Engineer Battalion, 8th Army.  However, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  See id.  It cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation.  See 38 C.F.R. § 3.307 (a)(6)(iv).   Moreover, except for his prostate cancer, the Veteran has not been diagnosed with any other disorder associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. § 3.309 (e) (2016).  

However, the presumption of service connection for herbicide-related diseases could apply if exposure to herbicides is shown on a factual basis.  In essence, if the Veteran did not serve in Korea in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307 (a)(6)(i) can still be established if shown by the facts of the case.  Moreover, although not all of the Veteran's conditions are considered one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), a veteran may potentially establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In this regard, the VBA Live Manual provides guidance on what steps the AOJ must take to verify herbicide exposure on a factual basis for Korean service in certain instances.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date June 23, 2017).  According to this provision, the Agency of Original Jurisdiction (AOJ) should send a request to Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a veteran claims exposure in Korea, but the service was not between April 1, 1968, and August 31, 1971, or was not in a unit or entity listed in the table above.  

Here, although the Veteran served in Korea during the requisite time period, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  The AOJ found that the Veteran did not provide sufficient information to complete a JSRRC request, and the JSRRC coordinator completed an April 2012 Formal Finding of insufficient evidence for a referral to JSRRC. It was determined by the JSRRC coordinator that the Veteran did not provide adequate information to conduct a search through JSRRC, in order to determine whether he was exposed to Agent Orange on the Korean DMZ during active duty.  (A January 2012 VA development letter had advised the Veteran if he did not serve in Vietnam, he need to provide information on when, where, and how he was exposed to Agent Orange). 

However, the Board sees that subsequent to this development, the Veteran has in fact provided further details regarding his alleged herbicide exposure in Korea through various correspondences as well as during his Board hearing.  The AOJ did not follow up on this information through no fault of its own, as the case had already been certified to the Board.

Therefore, on remand, the AOJ should resend the Veteran a development letter requesting that he provide sufficient details for purposes of verifying exposure to Agent Orange in Korea with the JSRRC. The AOJ should ask the Veteran when, where, and how he was exposed to Agent Orange near the DMZ in Korea from August 1969 to October 1970.  Thus far, the Veteran has contended that he served in a recently sprayed area and consumed water that could have been sprayed with Agent Orange.  He says he was primarily stationed at Camp Stanley, and he worked on roads and bridges outside other military camps near the DMZ, to include Red Cloud, Casey, Mercer, and Brown. 

Second, the AOJ should then send a request to the JSRRC for verification of exposure to herbicides in Korea, if the JSRRC coordinator determines there is sufficient information to permit a JSRRC search.

Third, after securing any additional evidence, if AOJ finds that the evidence does demonstrate that the Veteran was in fact exposed to herbicides during his period of service, he should be provided with VA examinations in conjunction with his claims for joint and limb pain, chest pain, skin rash, and left wrist.   See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); see also Stefl v. Nicholson, 21 Vet. App. 120  (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

Accordingly, the case is REMANDED for the following action:

1.  Resend a development letter to the Veteran asking him to provide details for purposes of verifying exposure to Agent Orange in Korea with the JSRRC.  In particular, ask the Veteran when, where, and how he was exposed to Agent Orange near or along the DMZ in Korea from August 1969 to October 1970.  Thus far, the Veteran has contended that he served in recently sprayed areas and consumed water that could have been sprayed with Agent Orange.  He says he was primarily stationed at Camp Stanley, and he worked on roads and bridges outside other military camps near the DMZ, to include Red Cloud, Casey, Mercer, and Brown.  See July 2014 statement in support of the case as well as April 2015 Board hearing transcript.  

2.  If there is sufficient information to permit a JSRRC search, then send a request to the JSRRC for verification of exposure to herbicides in Korea for the Veteran.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date June 23, 2017). 

(The Veteran says his duties as a demolition specialist with Co B 11th Engineer Battalion, required him to work on roads, bridges, and other construction near the DMZ in Korea from August 1969 to October 1970, in areas where herbicides were applied.  He reports that he was primarily stationed at Camp Stanley, but he traveled to other camps near the DMZ for work-related duties.  These military camps include: Red Cloud, Mercer, Casey, and Brown. He maintains he served in a recently sprayed area.  See July 2014 statement in support of the case as well as April 2015 Board hearing transcript.)

3.  Update the claims folder with the Veteran's VA treatment records dated from February 2017 to the present, and associate them with the claims file. 

4.  After completing the above development, if AOJ determines that there is sufficient evidence of exposure to herbicides, then the Veteran should be scheduled for VA examinations to determine the nature and etiology of his claimed joint and limb pain, chest pain, skin rash, and left wrist disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

5. Thereafter, consider all of the evidence of record and readjudicate the issues of service connection for joint and limb pain, chest pain, prostate cancer, left disorder, and skin rash to include as due to herbicide (Agent Orange) exposure.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




